DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-3-2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 5-16-2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6-9, 11-14, 16-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto 20080139169 in view of South 20150111524.

As to claim 2, Fujimoto discloses a location tracking method (see abstract) comprising: establishing an emergency call session between a device [1] and an emergency call server [23] (see par. 0049), establishing a tracking session [72-82], separate from the emergency call session, between the device and one or more tracking servers [11, 15] (see fig. 5-7; par. 0050-0051), wherein continuance of the tracking session is independent of continuance of the emergency call session, which prevents communication between the device and the emergency call server, will not terminate the tracking session; and sending, in the tracking session by the device to the one or more tracking servers after termination of the emergency call session, location data determined by the device (see par. 0021-0022, 0040). Fujimoto does not clearly recite a plurality of location, although it seems that is required in order to work properly. In an analogous art, South discloses the location data comprising a plurality of locations of the device and terminating the emergency call session will not terminate the tracking session (see par. 0086-0087); wherein the tracking session is established in response to establishing the emergency call session [session start at step 992 in response to detect 911 call], with the tracking session being associated with the emergency call session (see par. 0085). Therefore, it would have been obvious one of the ordinarily skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of tracking location and send help; thereby, saving lives.

As to claim 3, Fujimoto discloses the method of claim 2, wherein sending the location data comprises sending [75] a location [S22, 73] of the device determined before establishment of the tracking session (see fig. 4-5; par. 0044, 0049). Fujimoto does not clearly recite a plurality of location, although it seems that is required in order to work properly. In an analogous art, South discloses the location data comprising a plurality of locations of the device (see par. 0086-0087). Therefore, it would have been obvious one of the ordinarily skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of tracking location and send help; thereby, saving lives.

As to claim 4, Fujimoto discloses the method of claim 2, wherein sending the location data comprises sending [82] tracking session data [81] collected by the device during the tracking session [S28] (see fig. 4-5; par. 0044, 0049).

As to claim 6, Fujimoto discloses the method of claim 2, wherein the tracking session is established in response to establishing the emergency call session (see par. 0040).

As to claim 22, Fujimoto discloses the method of claim 2, wherein establishing the tracking session is performed in response to establishing the emergency call session (see par. 0040).

Regarding claims 7-9 and 11, they are the corresponding apparatus claims of method claims 1-4 and 6. Therefore claims 7-9 and 11 are rejected for the same reasons as shown above.

Regarding claims 12-14 and 16, they are the corresponding means plus function claims of method claims 1-4 and 6. Therefore claims 12-14 and 16 are rejected for the same reasons as shown above.

Regarding claims 17-19 and 21, they are the corresponding non-transitory computer-readable medium claims of method claims 1-4 and 6. Therefore claims 17-19 and 21 are rejected for the same reasons as shown above.

As to claim 23, Fujimoto discloses the e method of claim 2, wherein sending the plurality of locations of the device after termination of the emergency call session comprises sending a present location of the device (see par. 0021-0022, 0040). Fujimoto does not explicitly recite periodically. In an analogous art, South discloses wherein sending the plurality of locations of the device after termination of the emergency call session comprises periodically sending a present location of the device (see par. 0086-0087). Therefore, it would have been obvious one of the ordinarily skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of tracking location and send help; thereby, saving lives.

Claim(s) 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto  in view of South and further in view of Barzangi 20150213708.

As to claims 5, 10, 15 and 20, Fujimoto fails to disclose a triggering message. In an analogous art, Barzangi discloses receiving, by the device from the emergency call server, a triggering message [715] to trigger establishment of the tracking session, wherein establishing the tracking session is performed in response to receiving the triggering message (see par. 0074). Therefore, it would have been obvious one of the ordinarily skills in the art before the effective filing date of the present invention to activate the desired location method in order to get the location and send help; thereby, saving lives.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of further comprising terminating the emergency call session in response to receiving a request to establish the tracking session in combination with all previous claimed limitations have not been found nor have been fairly suggested in the prior art search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647